Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	In amendments dated 7/12/21, Applicant amended claims 11-13 and 15-20, canceled no claims, and added no new claims.  Claims 1-20 are presented for examination.

Objections
	Claims 12-13 are objected to because of the following informality: each of these claims depends on claim 1 and recites “the at least one automated workflow,” but claim 1 recites “generating at least one automated workflow or information usable for improving a workflow,” so if the recited system generates information usable for improving a workflow then there is no at least one automated workflow and claims 12 and 13 lack antecedent basis.
	Claims 2-6, 11, 15, and 17 are objected to because of the following informality: each of claims 2-6, 11, and 15 depends directly or indirectly on claim 1 and claim 17 depends on claim 17, and each of claims 2-6, 11, 15, and 17 recites “the one or more candidate filters” but claims 1 and 17 each recites “applying … at least one of: one or more candidate filters …. or one or more action filters,” so if one or more action filters are applied then there is an antecedent basis problem in said dependent claims.
	Claims 7-11 and 15 objected to because of the following informality: each of these claims depend directly or indirectly on claim 1, and each of said claims recites “the one or more action filters” but claim 1 recites “applying … at least one of: one or more candidate filters …. or one 

Rejections under 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to mental processes without significantly more. Independent claims 1, 16, and 20 each recites a sequence mining unit comprising processing circuitry and configured to process event data and logs of user actions for at least one user of a computing system to obtain a set of one or more candidate action sequences each comprising a sequence of one or more user actions; a sequence filtering unit comprising processing circuitry and configured to obtain a set of one or more filtered action sequences usable to improve a quality of action sequences identified by the system by applying, to the set of one or more candidate action sequences, at least one of: one or more candidate filters that cause the sequence filtering unit to discard one or more invalid action sequences of the one or more candidate action sequences, wherein the one or more candidate filters are generated from a model of user actions for an application domain, or one or more action filters that cause the sequence filtering unit to discard one or more invalid user actions of a candidate action sequence of the one or more candidate action sequences, wherein the one or more action filters are generated from the model of user actions for the application domain, each of which are generally recited and are mental processes accomplishable in the human mind or on paper.  An additional element recited in each of these claims is an output device configured to 
Claims 2 and 17 each recite wherein, to obtain the set of one or more filtered action sequences, the sequence filtering unit is configured to: apply, to the set of one or more candidate action sequences to obtain the set of one or more filtered action sequences, the one or more candidate filters that cause the sequence filtering unit to discard invalid action sequences of the one or more candidate action sequences (filtering is evaluating, a mental process accomplishable by the human mind or on paper).  Claims 3 recites wherein the one or more candidate filters cause the sequence filtering unit to discard a candidate action sequence of the one or more candidate action sequences as invalid based on a determination that the candidate action sequence does not begin with a user action that starts a valid action sequence or that the 
Claim 7 recites wherein, to obtain the set of one or more filtered action sequences, the sequence filtering unit is configured to: apply, to the set of one or more candidate action sequences to obtain the set of one or more filtered action sequences, the one or more action filters that cause the sequence filtering unit to discard the one or more invalid user actions of the candidate action sequence of the one or more candidate action sequences (filtering is evaluating, a mental process accomplishable by the human mind or on paper).  Claim 8 recites wherein the 
Claim 11 recites wherein each of the one or more candidate filters generated from the model of user actions for the application domain specifies a characteristic of an invalid candidate action sequence, wherein each of the one or more action filters generated from the model of user actions for the application domain specifies a characteristic of an invalid action in a candidate action sequence, wherein the characteristic of the invalid candidate action sequence and the characteristic of the invalid action in the candidate action sequence are informed by the model of user actions for the application domain (specifying data is a mental process accomplishable by the human mind or on paper).  Claim 12 recites wherein the output device is configured to output the indication of the set of one or more filtered action sequences usable for generating the at least one automated workflow (output step is routine and conventional per Doehring, Buffet, and Maheshwari above), and wherein the system further comprises a workflow automation unit 
Claims 14 and 19 each recites wherein the workflow automation unit is further configured to: generate one or more explanations for the at least one automated workflow that indicate a basis of the set of one or more filtered action sequences for generating the at least one automated workflow, wherein the output device is configured to output the one or more explanations (generating data is a mental process accomplishable by the human mind or on paper, outputting data is routine and conventional per Doehring, Buffet, and Maheshwari shown 

Rejections under 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7, 11-14, and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smutko et al (US 20200219033), hereafter known as Smutko.
With respect to claims 1, 16, and 20, Smutko teaches:
processing, by a sequence mining unit comprising processing circuitry, event data and logs of user actions for at least one user of a computing system to obtain a set of one or more candidate action sequences each comprising a sequence of one or more user actions (paragraph 0019 event data, logs processed storing actions of one or more users, sequences of actions); 
obtaining, by a sequence filtering unit comprising processing circuitry, a set of one or more filtered action sequences usable to improve a quality of action sequences identified by the 
	one or more candidate filters that cause the sequence filtering unit to discard one or more invalid action sequences of the one or more candidate action sequences, wherein the one or more candidate filters are generated from a model of user actions for an application domain, or
	one or more action filters that cause the sequence filtering unit to discard one or more invalid user actions of a candidate action sequence of the one or more candidate action sequences, wherein the one or more action filters are generated from the model of user actions for the application domain (paragraph 0052 example of removing subsequence of actions as being a duplicate of other actions in a sequence which is invalid per specification 0043); and 
outputting, by an output device, at least one of: 
	an indication of the set of one or more filtered action sequences usable for generating at least one automated workflow, or 
information usable for improving a workflow (paragraph 0033 output templates for business processes).
With respect to claim 1 Smutko teaches a sequence mining unit, a sequence filtering unit, processing circuitry, and an output device (paragraph 0017 invention can be implemented by software components, paragraphs 0011 and 0028 circuitry used in implementing invention, known in art).

With respect to claims 2 and 17, Smutko teaches wherein obtaining the set of one or more filtered action sequences comprises: applying, to the set of one or more candidate action sequences to obtain the set of one or more filtered action sequences, the one or more candidate filters that cause the sequence filtering unit to discard invalid action sequences of the one or more candidate action sequences (paragraph 0052 applying a filter to remove subsequences of an action sequence).
With respect to claim 7, Smutko teaches wherein, to obtain the set of one or more filtered action sequences, the sequence filtering unit is configured to: apply, to the set of one or more candidate action sequences to obtain the set of one or more filtered action sequences, the one or more action filters that cause the sequence filtering unit to discard the one or more invalid user actions of the candidate action sequence of the one or more candidate action sequences (paragraph 0052 applying a filter to remove subsequences of an action sequence).
With respect to claim 11, Smutko teaches:
wherein each of the one or more candidate filters generated from the model of user actions for the application domain specifies a characteristic of an invalid candidate action sequence, wherein each of the one or more action filters generated from the model of user actions for the application domain specifies a characteristic of an invalid action in a candidate action sequence (paragraph 0052 discard actions, for example action sequence a-b found to be extraneous compared to sequence a-b-a-b-a-b per a scoring algorithm), 

With respect to claim12, Smutko teaches: 
wherein the output device is configured to output the indication of the set of one or more filtered action sequences usable for generating the at least one automated workflow (paragraph 0033 output templates for business processes), and 
wherein the system further comprises a workflow automation unit comprising processing circuitry and configured to generate, based on the set of one or more filtered action sequences, a generalized action sequence that includes a parameterized user action as an action, wherein the indication of the set of one or more filtered action sequences usable for generating the at least one automated workflow comprises the generalized action sequence (paragraph 0019 joining parametrized user actions to generate an action sequence).
With respect to claims 13 and 18, Smutko teaches:
wherein outputting the at least one of the indication of the set of one or more filtered action sequences usable for generating at least one automated workflow or the information usable for improving a workflow comprises outputting the indication of the set of one or more filtered action sequences usable for generating the at least one automated workflow (paragraph 0033 output templates for business processes), and 
wherein the method further comprises generating, by a workflow automation unit comprising processing circuitry, the at least one automated workflow by learning one or more procedures present in the set of one or more filtered action sequences, wherein the indication of 
With respect to claims 14 and 19, Smutko teaches: 
wherein the workflow automation unit is further configured to: generate one or more explanations for the at least one automated workflow that indicate a basis of the set of one or more filtered action sequences for generating the at least one automated workflow (paragraph 0033 may predict that a business process has a high ROI (return on investment)), 
wherein the output device is configured to output the one or more explanations (paragraph 0033 figure 5C showing output template of said business process).

Relevant Prior Art
	During his search for prior art, Examiner found the following references to be relevant to Applicant’s claimed invention.  Each reference is listed on the Notice of References form included in this office action:
	Pitkanen (US 20190114041) teaches techniques for handling sequential data for user interface interactions, teaches processing event raw data from user logs (paragraphs 0005, 0016), filtering user actions (paragraph 0029), and generating workflows from said user actions (paragraphs 0030, 0064).

Responses to Applicant’s Remarks
	Regarding objections to claims 12 and 13 for antecedent basis of “the at least one automated workflow,” Applicant’s amendments in these claims merely restate “the at least one 
	Regarding rejections of claims 1-20 under 35 U.S.C. 101 for reciting mental processes, Applicant’s arguments have been considered but are not persuasive.  On pages 13-16 of his Remarks, Applicant asserts that the claimed invention improves a technology, namely in the field of sequence mining per specification paragraph 0007.  Examiner respectfully disagrees as the claim limitations recited highly general statements like “process event data and logs of user actions,” “obtain a set of one or more filtered action sequences,” and “applying …. One or more candidate action filters …. Or one or more action filters … to discard one or more invalid user actions.”  Examiner notes that filters filter and discard zero or more user actions by definition.  The claims do not recite any improvements with any complexity such that said limitations could not be done as mental processes accomplishable in the human mind or on paper.  Examiner also notes that processing circuitry is recited as a generic computer component and as quoted from Alice Corp. v. CLS Bank Int'l (110 USPQ2d 1976, U.S. 2014), "none of the hardware recited by the *system claims 'offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment,’ that is, implementation via *computers.' Id., at 1291 (quoting Bilski, 561 U.S., at 610–611)."
Alice above.  As the additional element is merely an output step, along with the generic computer components they do not integrate the recited invention into a practical application.  On pages 18-22 of his Remarks, Applicant asserts the claims are integrated into a practical application per Prong Two of step 2A of the Eligibility Test because the specification sets forth an improvement in technology (page 20).  Applicant quoted from the October 2019 Revised Subject Matter Eligibility Guidance which states “[T]he examiner should analyze the “improvements” consideration by evaluating the specification and the claims to ensure that a technical explanation of the asserted improvement is present in the specification, and that the claim reflects the asserted improvement.”  As Examiner showed above, Applicant’s claims do not reflect any improvements but only generally recites functions performed.
	On pages 23-25 of his Remarks, Applicant asserts that the claims recite significantly more than mental processes per Step 2B of the Eligibility Analysis because they “recite a specific way of obtaining filtered action sequences usable for generating at least one automated workflow, or improving a workflow.”  Examiner respectfully disagrees as obtaining filtered action sequences” is a general statement and further reciting the obtaining is by applying one or more (candidate or action) filters to action sequences adds no specificity to that general Alice.
	Regarding rejections of claims 1-2, 11-14, 16-18, and 20 under 35 U.S.C. 102(a)(1) by Smutko, Applicant’s arguments have been considered but are not persuasive.  On pages 25-27 Applicant asserts that Smutko fails to disclose applying one or more candidate filters or one or more action filters that discard one or more invalid user actions from a candidate action sequence.  Examiner respectfully disagrees as Skutko in paragraph 0052 teaches filtering subsequences of actions from user actions that are duplicates of other user actions and thus meet the specification 0043 definition of an invalid user action.  Examiner further notes that, per specification 0035 and 0056, candidate filters could be action filters.  Regarding rejection of claims 2 and 17, while Smutko paragraph 0035 discloses a filter (of unnatural text), paragraph 0052 better teaches discarding invalid action sequences, and for clarity Examiner has changed this citation.  
	Examiner inadvertently omitted a rejection of claim 15 under 35 U.S.C. 101 as reciting abstract ideas in his office action.  Thus said rejection above for claim 15 is the first for this claim under 35 U.S.C. 101 and Examiner makes this office action non-final.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718.  The examiner can normally be reached on M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        8/5/21